Citation Nr: 0913498	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Reno, 
Nevada.

The undersigned Board member heard testimony from the Veteran 
in a February 2009 videoconference hearing.  A transcript is 
included in the record.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1999 denied a claim of 
entitlement to service connection for PTSD.

2.  Evidence of record received since the May 1999 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

3.  A diagnosis of PTSD based upon verified stressors is not 
of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted, therefore the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Service connection for PTSD is denied.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD in a May 1999 rating decision.  An RO 
letter that month gave the Veteran notice of this denial and 
his appellate rights, but he did not perfect an appeal to 
this decision.  Therefore, the rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen in March 2006.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's May 1999 decision includes 
VA treatment records including confirmed diagnoses of PTSD, 
statements submitted by the Veteran, CURR requests for 
stressor verification, and formal findings by VA regarding 
information required for verification.

Under the requirements stated above for reopening claims, the 
medical records and attempts at stressor verification are 
considered new and, arguably, material evidence (this 
evidence will be addressed below).  The claim for service 
connection for PTSD is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The record indicates that the Veteran has been routinely 
diagnosed with PTSD since August 2005, despite several prior 
assessments that did not include PTSD among the psychiatric 
diagnoses.  The PTSD assessments appear to be based primarily 
on symptoms and events reported by the Veteran.  

In any event, even if the Board were to assume that the 
Veteran has PTSD, the stressor or stressors in question must 
be confirmed.  The Veteran served in Vietnam from December 
1970 to November 1971.  The evidence, including the medals 
and commendations awarded to the Veteran, does not 
demonstrate that the Veteran was engaged in combat with the 
enemy, providing limited evidence against such a finding.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the Veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The Veteran has submitted testimony 
containing information regarding incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding most of his claimed stressors.

The Veteran described attempts to hijack the truck that he 
was driving, in November 1971 in Bien Hoa, right outside the 
ammunition dump.  He described exposure to gunfire in Bien 
Hoa while driving through the village on his way out of the 
same ammunition dump, in November 1971.  He described 
exposure to mortar fire at the fire base in Pho Fin, or Phu 
Vinh, on two occasions in 1971.  He described being placed on 
body detail during his last month in Vietnam in November 
1971.  He described hearing the gunshot and seeing the 
aftermath of the suicide of a fellow unit member in July 
1971.  

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any specific names, dates or information with which the 
occurrence of the events can be verified.  Regarding the 
fellow unit member, "R. J. M.", his death in July 1971 was 
confirmed.  However, there is no evidence that the Veteran 
witnessed the event; indeed, the Veteran has stated that he 
heard the gunshot and later saw the other soldier's body.  

Regarding the other stressor events cited, there have been 
formal findings by VA in July 2006 and December 2008 of a 
lack of information required to attempt verification with 
JSRRC.  

In response to a CURR request, the JSRRC responded in April 
2007 that there was insufficient information to attempt 
verification of any cited stressors.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran lacks a confirmed PTSD diagnosis 
based upon verified stressors.  Additionally, even if PTSD 
was clearly indicated in the medical record, the in-service 
stressors described by the Veteran are not capable of 
verification or have not been verified.  In essence, the 
record does not confirm the Veteran's stressors as cited and 
the Board can think of no basis on which it could confirm 
such stressors as described by the Veteran. 

In sum, the Veteran has provided insufficient evidence for 
verification of any claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.


Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in March 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no stressors were verified, therefore a PTSD 
examination based upon verified stressors was not needed.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through September 2006.  The Veteran was provided an 
opportunity to set forth his or her contentions during the 
February 2009 videoconference hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


